Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 22, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00920-CV

  IN THE MATTER OF THE MARRIAGE OF KRISTA LYNN SCHWAB
               AND JEREMY WAYNE SCHWAB

                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-36134


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 21, 2016. On December
12, 2016, appellant Krista Lynn Schwab filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted. Accordingly, the appeal is dismissed.

                                 PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.